Citation Nr: 1534505	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  07-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee strain.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative joint disease of the right knee.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder contusion.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disability.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to hallux valgus, left, with arthroplasty of the first metatarsal-phalangeal joint.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to an evaluation in excess of 10 percent for hallux valgus, left, with arthroplasty of the first metatarsal-phalangeal joint.

8.  Entitlement to an evaluation in excess of 10 percent for hallux valgus, right.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1952 to June 1954 and from September 1954 to April 1961.  He subsequently had a period of service that cannot be considered for VA compensation purposes, as a VA Administrative Decision determined the character of that service was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from July 2005, August 2011, April 2012, and September 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This issues of whether new and material evidence has been received to reopen the claims of service connection related to the knees and shoulders were previously before the Board in August 2011, at which time the Board remanded them for additional development.  Additional development is needed before the claims can be decided on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for right hallux valgus.  In a September 2012 rating decision, the RO increased the evaluation to 10 percent.  A notice of disagreement was received by VA in September 2012.  However, a review of the paper and electronic records shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the issues of whether new and material evidence has been submitted to reopen the previously denied claims related to the shoulders and knees, in the Veteran's January 2007 substantive appeal to the Board, he requested to testify at a hearing before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700 (2014).  He was scheduled for a videoconference hearing before a VLJ in April 2011.  He did not appear.  Once a hearing is scheduled, a new hearing date will granted only if there is good cause for doing so.  38 C.F.R. § 20.702(c) (2014).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2014).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In August 2011 the Board found that there was good cause to miss the hearing and that he could not provide notice of the need to reschedule prior to the date of the hearing.  The Veteran was subsequently scheduled to attend a hearing before a member of the Board by videoconference on July 27, 2015.  He did not attend that hearing.  However, on July 21, 2015, the Veteran's representative submitted a statement that the Veteran would be unable to attend the hearing because he was hospitalized.  A letter dated July 21, 2015 from the University of Alabama Hospital states that the Veteran was a patient in the medical intensive care unit.  Therefore, the Board finds good cause as to why he missed the July 2015 hearing, and notes that the notice from his representative was submitted to VA prior to the July 2015 hearing.  See 38 C.F.R. § 20.702(c), (d).  Thus, the Board shall remand the Veteran's case in order that he may be scheduled for another videoconference hearing. 

Regarding the issues of entitlement to an increased evaluation for hallux valgus, left, with arthroplasty of the first metatarsal-phalangeal joint, whether new and material evidence has been presented to reopen a claim of service connection for degenerative disc disease of the lumbar spine, service connection for fibromyalgia, and entitlement to a TDIU, SOCs were issued in September 2014.  In his September 2014 substantive appeal, the Veteran requested to testify at a videoconference hearing before the Board.  Considerations of due process mandate that the Board may not proceed with review of these issues without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required for these issues.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case regarding his claim for an increased evaluation for hallux valgus, right.  This should include notice of the need to file a timely substantive appeal if he desires the Board to address this matter.  

2.  Thereafter, the Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.  The RO should contact the Veteran's representative prior to scheduling the hearing to ensure that the Veteran's health will allow him to attend on any specific date.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

